      Case 4:19-cv-01491 Document 35 Filed on 01/21/20 in TXSD Page 1 of 15



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS

 STATE FARM MUTUAL AUTOMOBILE                        )
 INSURANCE COMPANY, et al.,                          )
                                                     )
                                  Plaintiffs,        )
                                                           Case No. Case No. 4:19-cv-01491
 v.                                                  )
                                                     )
 NOORUDDIN S. PUNJWANI, M.D., et al.,                )
                                                     )
                                  Defendants.        )


ANSWER AND AFFIRMATIVE DEFENSES OF DEFENDANTS’ PAIN ALLEVIATION
   & INTERVENTIONAL NEEDS, PLLC, BARKETALI M. ROOPANI, ANIL B.
                ROOPANI, AND SOHAIL B. ROOPANI

         For their Answer and Affirmative Defenses to Plaintiffs State Farm Mutual Automobile

Insurance Company and State Farm County Mutual Insurance Company of Texas (collectively

“State Farm”)’s Complaint, Defendants Pain Alleviation & Interventional Needs, PLLC

(“P.A.I.N.”), Barketali M. Roopani, Anil B. Roopani, and Sohail B. Roopani (collectively,

“Defendants”) state and allege as follows:

I.       NATURE OF THE ACTION

         1.        Defendants deny the allegations in paragraph 1 of the Complaint that any medical

bills or documents submitted by P.A.I.N. to State Farm were fraudulent, or that P.A.I.N. knowingly

submitted bills and/or supporting documentation for any medically unnecessary treatment.

         2.        Paragraph 2 does not include any allegations of fact regarding Defendants. To the

extent a response is required, Defendants deny the allegations contained in paragraph 2 of the

Complaint.

         3.        Denied.

         4.        Denied.




102756/623194-71985805.2
       Case 4:19-cv-01491 Document 35 Filed on 01/21/20 in TXSD Page 2 of 15



          5.       Paragraph 5 contains legal conclusions. To the extent a response is required, it is

denied.

          6.       Paragraph 6 contains legal conclusions. To the extent a response is required, it is

denied.

          7.       Denied.

          8.       Denied.

          9.       Denied.

          10.      Denied.

          11.      Denied.

          12.      Defendants deny State Farm is entitled to any of the damages sought.

II.       JURISDICTION AND VENUE

          13.      Defendants admit this Court has jurisdiction over claims brought pursuant to 18

U.S.C. § 1961 et seq., but deny State Farm has alleged any such claim against Defendants.

          14.      Defendants deny this Court should have jurisdiction over the single claim alleged

against them, because State Farm has failed to allege a claim under 18 U.S.C. § 1961 et seq. upon

which relief can be had, and there is no independent basis for this Court to exercise jurisdiction

over the money-had-and-received claim alleged against Defendants.

          15.      Admit.

III.      THE PARTIES

          A.       Plaintiffs

          16.      Admit.

          17.      Admit.




                                                    2
102756/623194-71985805.2
      Case 4:19-cv-01491 Document 35 Filed on 01/21/20 in TXSD Page 3 of 15



         B.        Defendants

         18.       Defendants admit Dr. Punjwani resides in and is a citizen of the State of Texas, that

he is and, at all relevant times to this dispute, has been licensed to practice medicine in Texas.

Defendants further admit Dr. Punjwani has performed evaluations and injections at P.A.I.N.

Defendants deny the remainder of the allegations in paragraph 18.

         19.       Defendants admit P.A.I.N. is currently a Texas professional limited liability

company, and was formed on or about July 8, 2015, with its registered office located at 3711 Garth

Road, Suite 306, Baytown, Texas 77521. Defendants admit from formation through on or about

June 29, 2018, that Barketali M. Roopani was the sole member of P.A.I.N., but deny that Anil B.

Roopani and Sohail B. Roopani were ever members of P.A.I.N. Defendants admit Rahil B.

Roopani, M.D. is the sole member if P.A.I.N., and resides in and is a citizen of Texas. Defendants

admit P.A.I.N. provides healthcare services at the following four locations: (a) 19875 SW

Freeway, Suite 100, Sugarland, Texas 77479; (b) 4001 W Sam Houston Pkwy N, Houston, Texas

77043; (c) 2416 W Holcombe, Houston, Texas 77030; and (d) 3711 Garth Road, Suite 160,

Baytown, Texas 77521, the first three of which are also locations where Elite offers MRI services.

Defendants deny the remainder of the allegations in paragraph 19.

         20.       Defendants admit Barketali M. Roopani resides in and is a citizen of the State of

Texas, is a layperson and not licensed to practice medicine in Texas, is identified as a member of

P.A.I.N. on the Texas Franchise Tax Public filed with the Texas Secretary of State on January 31,

2018, and was a member of P.A.I.N. from its formation through on or about June 29, 2018.

Defendants deny the remainder of the allegations in paragraph 20.

         21.       Defendants admit Anil B. Roopani resides in and is a citizen of the State of Texas,

is a layperson and not licensed to practice medicine in Texas, and is identified as P.A.I.N.’s



                                                     3
102756/623194-71985805.2
      Case 4:19-cv-01491 Document 35 Filed on 01/21/20 in TXSD Page 4 of 15



manager and registered agent on the Certificate of Amendment that P.A.I.N. filed with the Texas

Secretary of State on January 23, 2016. Defendants deny the remainder of the allegations in

paragraph 21.

         22.       Defendants admit Sohail B. Roopani resides in and is a citizen of the State of Texas

and is a layperson and not licensed to practice medicine in Texas. Defendants deny the remainder

of the allegations in paragraph 22.

IV.      ALLEGATIONS COMMON TO ALL COUNTS

         A.        The Legitimate Diagnosis and Treatment of Neck and Back Pain

         23.       Admit.

         24.       Defendants admit the treatment of patients is individualized, but denies that all

patients’ treatment necessarily relies on each articulated basis in every circumstance.

         25.       Defendants deny the first two sentences in paragraph 25. Defendants admit the last

sentence in paragraph 25.

         B.        The Legitimate Use of ESIs and Other Common Spinal Injections

         26.       Admit.

         27.       Defendants admit the first three sentences in paragraph 27. Defendants deny the

remainder of the allegations in paragraph 27.

         28.       Defendants admit the first five sentences in paragraph 28. Defendants deny any and

all medical authorities relied upon by State Farms in determining there is an increased level of

technical expertise required to perform transforminal ESIs, and that this type of injection allows

for greater precision in targeting the source of patient’s pathology which results in a more

concentrated delivery of the steroid into the affected area. Defendants deny the remainder of the

allegations in paragraph 28.



                                                    4
102756/623194-71985805.2
      Case 4:19-cv-01491 Document 35 Filed on 01/21/20 in TXSD Page 5 of 15



         29.       Defendants deny that paragraph 29 accurately reflects the steps taking prior to the

recommendation of an ESI. Further, Defendants deny the characterization that Dr. Punjwani’s

initial exam reports reveal the same cursory examinations and result in recommendations that

virtually all patients with neck and/or back pain receive interlaminar ESIs, and his

recommendation that virtually all such patients seen after December 2015 receive a series of three

interlaminar ESIs.

         30.       Defendants deny State Farm’s assertion that a “series of three” ESIs is not

medically necessary, and the medical authorities relied upon as the foundation of such assertion.

Defendants admit patients should be examined and assessed after each ESI to determine if another

injection is warranted. Further, with respect to sentences four through six, Defendants deny State

Farm’s assertions that a patient who receives minimal or no relief from an initial or second ESIs

is less likely to benefit from any subsequent ESIs, and the medical authorities relied upon as the

foundation of such assertions.

         31.       Defendants deny the allegations in the first sentence in paragraph 31. With respect

to the remainder of the allegations, Defendants deny any allegation inconsistent with the medical

records and testimony of the individuals involved.

                   1.       Fluoroscopic Guidance

         32.       Admit.

         33.       Defendants deny any allegation in paragraph 33 inconsistent with the documents to

which they refer, and further deny the remainder of the allegations in paragraph 33.

                   2.       Risks and Costs Associated with Spinal Injections

         34.       Defendants deny the characterization of the risks associated with ESIs contained in

paragraph 24 of the Complaint, as well as the suggestion that ESIs should rarely, if ever, be



                                                    5
102756/623194-71985805.2
      Case 4:19-cv-01491 Document 35 Filed on 01/21/20 in TXSD Page 6 of 15



performed, or that the benefits of ESIs are outweighed by the risks. Defendants further deny State

Farm’s suggestion regarding the “costs” of ESIs by reference to the amounts “charged,” as those

are not equivalent terms.

         35.       Denied.

         C.        Allegations of Fraudulent Evaluations and Treatment Recommendations

         36.       Defendants deny the existence of any “scheme,” and further deny the suggestion

that the evaluations referenced in paragraph 26 were “purported” rather than legitimate.

Defendants admit Dr. Punjwani takes patients’ history, performs physical exams, and arrives at

treatment plans. Defendants deny the remaining allegations in paragraph 36.

         37.       Denied.

                   1.      Allegedly Fraudulent Exam Findings

         38.       Denied.

         39.       Defendants admit the first two sentences of paragraph 39, and deny the remainder

of the allegations in that paragraph.

         40.       Defendants deny any allegation in paragraph 40 inconsistent with the documents

referred therein, and further deny any suggestion that Dr. Punjwani’s treatment of patient D.L. was

improper.

         41.       Defendants deny any allegation in paragraph 41 inconsistent with the documents

referenced therein, and further deny any allegation that Dr. Punjwani fails to maintain proper

documentation or that Dr. Punjwani does not legitimately evaluate and consider patients’ responses

to prior treatment to determine their treatment plan.

         42.       Defendants respond that the records referred to in paragraph 42 speak for

themselves and deny any allegation inconsistent with those records.



                                                   6
102756/623194-71985805.2
      Case 4:19-cv-01491 Document 35 Filed on 01/21/20 in TXSD Page 7 of 15



         43.       Defendants deny the allegation in paragraph 43 that Dr. Punjwani fails to conduct

a “legitimate examination” of his patients. Defendants further deny any characterization or

allegation regarding the patients described in paragraph 43 inconsistent with the records referred

to in paragraph 43. Defendants further deny that any of the records referenced in paragraph 43

contradict or fail to support the treatment recommendations made by Dr. Punjwani for the patients

referred to in paragraph 43.

         44.       Defendants deny the allegation that Dr. Punjwani fails to conduct meaningful

physical evaluation of his patients, and further denies the characterization of Dr. Punjwani’s Initial

Exam Reports contained in paragraph 44. Defendants further respond that those records speak for

themselves and respectfully refer the Court to those documents for their contents. Defendants

further deny the last sentence of paragraph 44.

         45.       Defendants deny the characterization of Dr. Punjwani’s documentation described

in paragraph 45, and further deny the over-generalization of the test and standards for recording

the result alleged in paragraph 45.

         46.       Defendants respond that the records referenced in paragraph 46 speak for

themselves and respectfully refer the Court to those documents for their contents. Defendants

deny any allegation in paragraph 46 inconsistent with those records. Defendants further deny any

allegation about what “should be documented” or the implication that Dr. Punjwani failed to

comply with the appropriate standards associated with diagnosing and documenting his evaluation

and treatment recommendations. Defendants further deny the allegation that the tests allegedly

performed by Dr. Punjwani lack any clinical value.

         47.       Defendants deny Dr. Punjwani has “predetermined treatment recommendations.”

Defendants further respond that the records referenced in paragraph 47 speak for themselves and



                                                   7
102756/623194-71985805.2
      Case 4:19-cv-01491 Document 35 Filed on 01/21/20 in TXSD Page 8 of 15



respectfully refer the Court to those documents for their contents. Defendants deny any allegation

in paragraph 47 inconsistent with those records.        Defendants deny the allegation that Dr.

Punjwani’s treatment recommendations for the patients referenced in paragraph 47 were

unjustified.

         48.       Defendants respond that the records referenced in paragraph 48 speak for

themselves and respectfully refer the Court to those documents for their contents. Defendants

deny any allegation in paragraph 48 inconsistent with those records. Defendants further deny the

allegation in paragraph 48 that Dr. Punjwani’s treatment of patient W.H. was improper, or that any

such treatment reflects any alleged improper “scheme” or supports a finding of any “fraudulent”

conduct by Defendants.

         49.       Defendants respond that the records referenced in paragraph 49 speak for

themselves and respectfully refer the Court to those documents for their contents. Defendants

deny any allegation in paragraph 49 inconsistent with those records.

                   2.      Allegedly Fraudulent MRI Findings

         50.       Defendants respond that the records referenced in paragraph 50 speak for

themselves and respectfully refer the Court to those documents for their contents. Defendants

deny any allegation in paragraph 50 inconsistent with those records. Defendants deny the

conclusory allegation in the last sentence of paragraph 50.

         51.       Defendants deny the allegations regarding the ownership of Elite and P.A.I.N.

Defendants further respond that the allegations purport to be based upon records, which such

records speak for themselves and respectfully refer the Court to those documents for their contents.

Defendants deny any allegation in paragraph 51 inconsistent with those records. Defendants




                                                 8
102756/623194-71985805.2
      Case 4:19-cv-01491 Document 35 Filed on 01/21/20 in TXSD Page 9 of 15



further deny the conclusory allegations regarding the credibility of Dr. Punjwani’s findings alleged

in paragraph 51.

         52.       Defendants respond that the records referenced in paragraph 52 speak for

themselves and respectfully refer the Court to those documents for their contents. Defendants

deny any allegation in paragraph 52 inconsistent with those records. Defendants further deny the

allegations that Dr. Punjwani embellished or fabricated findings to support his recommendations,

or that he recommended medically unnecessary ESIs.

         53.       Defendants do not deny that PI Attorneys may use the treatment records and billings

for Dr. Punjwani’s services in connection with their claims, but deny any suggestion that

Defendants provided any false or fraudulent information or were aware of, or complicit in, any

false or fraudulent claims for payment from State Farm. Defendants further respond that the

documents referenced in paragraph 53 speak for themselves and deny any allegations in paragraph

53 inconsistent with those documents.

                   3.      Allegedly Fraudulent Treatment Recommendations

         54.       Denied.

         55.       Defendants respond that the records referenced in paragraph 55 speak for

themselves and respectfully refer the Court to those documents for their contents. Defendants

deny any allegation in paragraph 55 inconsistent with those records, and further deny the

conclusory statements in paragraph 55 about what “one would expect to see” in connection with

those records.

         56.       Defendants respond that the records referenced in paragraph 56 speak for

themselves and respectfully refer the Court to those documents for their contents. Defendants

deny any allegation in paragraph 56 inconsistent with those records.



                                                    9
102756/623194-71985805.2
     Case 4:19-cv-01491 Document 35 Filed on 01/21/20 in TXSD Page 10 of 15



         57.       Defendants respond that the records referenced in paragraph 57 speak for

themselves and respectfully refer the Court to those documents for their contents. Defendants

deny any allegation in paragraph 57 inconsistent with those records. Defendants further deny the

allegations regarding “peer-reviewed medical literature and professional medical society

guidelines,” as no such authority is identified anywhere in the Complaint. Defendants further deny

the last sentence in paragraph 57. Defendants further deny State Farm has pleaded any evidence

to support a conclusion that Dr. Punjwani made “Fraudulent Treatment Recommendations” or

from which it may be concluded that he did so on a regular basis or pursuant to any “scheme.”

         D.        The Allegedly Fraudulent Operative Reports

         58.       Defendants respond that the records referenced in paragraph 58 speak for

themselves and respectfully refer the Court to those documents for their contents. Defendants

deny any allegation in paragraph 58 inconsistent with those records. Defendants further expressly

deny the allegation that P.A.I.N. knowingly submitted or caused to be submitted any fraudulent

reports or bills.

         59.       Defendants respond that the records referenced in paragraph 59 speak for

themselves and respectfully refer the Court to those documents for their contents. Defendants

deny any allegation in paragraph 59 inconsistent with those records.

         60.       Defendants respond that the records and correspondence referenced in paragraph

60 speak for themselves and respectfully refer the Court to those documents for their contents.

Defendants deny any allegation in paragraph 60 inconsistent with those records. Defendants

further deny the allegations in paragraph 60 about what films doctors “should maintain,” as well

as any suggestion that the absence of such films is evidence that procedures did not, in fact, occur.




                                                 10
102756/623194-71985805.2
     Case 4:19-cv-01491 Document 35 Filed on 01/21/20 in TXSD Page 11 of 15



         61.       Defendants respond that the records referenced in paragraph 61 speak for

themselves and respectfully refer the Court to those documents for their contents. Defendants

deny any allegation in paragraph 61 inconsistent with those records. Defendants further deny the

speculative conclusion that these records were not credible.

         62.       Defendants respond that the records referenced in paragraph 62 speak for

themselves and respectfully refer the Court to those documents for their contents. Defendants

deny any allegation in paragraph 62 inconsistent with those records. Defendants further deny that

the alleged testimony of patients M.S. or C.B. is inconsistent with Dr. Punjwani’s Operative

Reports.

         E.    Allegations that the Above Procedures Were Recommended and Performed to
         Support Fraudulent Charges.

         63.       Defendants deny the allegation in paragraph 63 that any services were “purported,

and lack sufficient information to admit or deny the remainder of the allegations in paragraph 63

and therefore deny the same.

         64.       Defendants respond that the bills referenced in paragraph 64 speak for themselves

and deny any allegation in paragraph 64 inconsistent with those documents.

         65.       Defendants deny that P.A.I.N.’s charges are grossly excessive. Defendants lack

sufficient information to admit or deny the remainder of the allegations in paragraph 65 and

therefore deny the same.

         66.       Denied.

         F.        State Farm Mutual and State Farm County’s Alleged Injuries

         67.       Denied.

         68.       Denied.

         69.       Denied.


                                                  11
102756/623194-71985805.2
       Case 4:19-cv-01491 Document 35 Filed on 01/21/20 in TXSD Page 12 of 15



V.       CAUSES OF ACTION

                                    FIRST CLAIM FOR RELIEF
                                 VIOLATION OF 18 U.S.C. § 1962(c)
                           (Against Defendant Noorudin S. Punjwani, M.D.)

         Because The First Claim is not alleged against Defendants, no response is technically

required. Nonetheless, Defendants deny all allegations in support of the First Claim for Relief in

the Complaint, and further deny State Farm is entitled to any of the relief sought therein.


                                   SECOND CLAIM FOR RELIEF
                                   MONEY HAD AND RECEIVED
                                      (Against All Defendants)

         77.       Defendants incorporate by reference herein their response to the allegations above.

         78.       Denied.

         79.       Denied.

         80.       Denied.

         81.       Denied.

         82.       Denied.

VI.      WHEREFORE CLAUSE

         Defendants deny State Farm is entitled to any of the relief sought in the Wherefore Clause

in the Second Claim for Relief

VII.     GENERAL DENIAL

         Defendants deny any and all allegations in the Complaint not specifically admitted herein.

VIII. JURY DEMAND

         Pursuant to Federal Rule of Civil Procedure 38(b), Defendants demand a trial by jury.




                                                   12
102756/623194-71985805.2
       Case 4:19-cv-01491 Document 35 Filed on 01/21/20 in TXSD Page 13 of 15



 IX.     AFFIRMATIVE DEFENSES

         Without assuming the burden of proof where it otherwise rests with State Farm, Defendants

further plead the following defenses to the claims contained in the Complaint:

         1.        State Farm’s Complaint fails to state a claim against Defendants for which relief

can be granted.

         2.        State Farm’s claims are barred by waiver, estoppel, ratification, and/or laches.

         3.        State Farm’s claims are barred by the voluntary payment doctrine.

         4.        Any relief due to State Farm is the result of State Farm’s actions, or the actions of

third parties over which Defendants have no control, and is not attributable to Defendants and

Defendants are therefore not responsible for that relief.

         5.        Defendants reserve the right to plead such other affirmative defenses as may

become known to them throughout the course of discovery.

Dated: January 21, 2020                                  Respectfully submitted,


                                                         POLSINELLI PC

                                                         By:/s/ Mark S. Armstrong
                                                         Mark S. Armstrong, Esq.
                                                         Texas Bar No. 01321900
                                                         Fed. I.D. No. 219390
                                                         1000 Louisiana Street, Suite 6400
                                                         Houston, Texas 77002
                                                         713-374-1600
                                                         Fax: 713-374-1601
                                                         marmstrong@polsinelli.com
                                                         Attorney in Charge

                                                         Lauren E. Tucker McCubbin, Esq.
                                                         900 W. 48th Place, Suite 900
                                                         Kansas City, Missouri 64112
                                                         816-753-1000
                                                         Fax: 816-753-1536
                                                         ltucker@polsinelli.com


                                                    13
102756/623194-71985805.2
     Case 4:19-cv-01491 Document 35 Filed on 01/21/20 in TXSD Page 14 of 15



                                                    Ebad Khan, Esq.
                                                    Texas Bar No. 24092625
                                                    Fed. I.D. No. 2810999
                                                    1000 Louisiana Street, Suite 6400
                                                    Houston, Texas 77002
                                                    713-374-1600
                                                    Fax: 713-374-1601
                                                    ekhan@polsinelli.com

                                                 ATTORNEYS FOR DEFENDANTS
                                                 PAIN ALLEVIATION & INTERVENTIONAL
                                                 NEEDS, LLC N/K/A PAIN ALLEVIATION &
                                                 INTERVENTIONAL NEEDS, PLLC
                                                 (“P.A.I.N.”), BARKETALI M. ROOPANI,
                                                 ANIL B. ROOPANI, AND SOHAIL B.
                                                 ROOPANI




                                CERTIFICATE OF SERVICE

       I hereby certify that on January 21, 2020, I electronically filed the foregoing Answer with
the Clerk of Court using the CM/ECF system which will send notification to all counsel of record:

Jared T. Heck, Esq.
Ross O. Silverman, Esq.
Eric T. Gortner, Esq.
Katten Muchin Rosenman LLP
525 W. Monroe Street, Suite 1900
Chicago, IL 60661-3693
312-902-5200
Jared.heck@kattenlaw.com
Ross.silverman@kattenlaw.com
Eric.gortner@kattenlaw.com

Emily L. Travis, Esq.
Katten Muchin Rosenman LLP
1301 McKinney Street, Suite 3000
Houston, TX 77010
713-270-3446
Fax: 713-270-3401
Emily.travis@kattenlaw.com
ATTORNEYS FOR PLAINTIFFS




                                               14
102756/623194-71985805.2
     Case 4:19-cv-01491 Document 35 Filed on 01/21/20 in TXSD Page 15 of 15



Todd W. Mensing, Esq.
Sammy Ford, IV, Esq.
Ahmad Zavitsanos Anaipakos
Alavi & Mensing PC
1221 McKinney Street, Suite 2500
Houston TX 77010
713-655-1101
Fax: 713-655-0062
tmensing@azalaw.com
sford@azalaw.com
ATTORNEYS FOR DEFENDANT
NOORUDDIN S. PUNJWANI, M.D.



                                            /s/ Mark S. Armstrong
                                            Mark S. Armstrong, Esq.
                                            Texas Bar No. 01321900
                                            Fed. I.D. No. 219390
                                            1000 Louisiana Street, Suite 6400
                                            Houston, Texas 77002
                                            713-374-1600
                                            Fax: 713-374-1601
                                            marmstrong@polsinelli.com




                                       15
102756/623194-71985805.2
